DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 32, 34, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (8627845).
Regarding claim 26, Hanson discloses a system to reduce deposits from a surface of an intake valve comprising: a delivery device (52, 54, 58, 56, and 70) comprising a reservoir (54) for holding a cleaning agent (52) having a body (54) defining an interior space and an outlet port (56) in fluid communication with the interior space of 
Hanson is silent regarding the delivery conduit extending about 1 to about 10 inches from the reservoir body. Instead, Hanson indicates that the length of the tube is sufficient to deliver cleaner to the air intake (col. 7, lines 27-38). It appears that the conduit of Hanson would operate equally well with the claimed conduit length because both conduits perform the same function of delivering cleaning agent through the air intake. Further, applicant has not disclosed that the claimed range solves any stated problem or is for any particular purpose, indicating simply that the length of the conduit may be about 1 to about 30 inches, about 5 to about 20 inches, or about 10 to about 17 inches from the outlet port (par. 0036). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the delivery conduit to extend about 1 to about 10 inches from the reservoir body, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hanson.
Regarding claim 32, the cleaning agent is dispensed from the distal end (74) of the delivery conduit.
Regarding claim 34, Hanson discloses a method of reducing emissions, improving fuel economy, and/or increasing power or torque of an engine in a vehicle having a GDI engine and which has been driven about 5,000 miles or greater comprising providing the system of claim 26, dispensing an effective amount of the cleaning agent as an aerosol from the distal end of the delivery conduit (col. 5, lines 11-16 and lines 29-37) into an air intake of the vehicle using the system while the engine is run at about 2000-3000 RPM to deliver the cleaning fluid to a surface of an intake valve, turning off the engine and allowing it to rest, and thereafter running the engine again (col. 9, lines 32-55).
Hanson is silent regarding running the engine for at least 10 minutes. Instead, Hanson discloses that after resting the engine the engine is run to exhaust the deposits (col. 9, lines 51-55). It appears that the method of Hanson would achieve the same results as the claimed method since both methods provide the same basic steps and perform the same function of removing engine deposits. Further, applicant has not disclosed that the claimed 10 minute engine run time solves any stated problem or is for any particular purpose (par. 0040). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the engine for at least 10 minutes at the end of the cleaning process because the duration of 10 minutes appears to be an arbitrary design consideration which fails to patentably distinguish over Hanson.
Regarding claim 37, Hanson is silent regarding the reservoir contains a single dose of cleaning agent in the range of about 150 g to about 300 g of cleaning agent. Instead, Hanson discloses that any desired amount of cleaning agent may be used (col. 9, lines 40-45). It appears that the device of Hanson would operate equally well with the claimed reservoir size since the operation of the device is not affected by the size of the reservoir. Further, applicant has not disclosed that the claimed reservoir size solves any stated problem or is for any particular purpose, indicating simply that a single dose reservoir is preferred (par. 0020). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a reservoir containing a single dose of cleaning agent as claimed because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hanson.
Regarding claim 38, the cleaning agent is formulated to remain on an intake valve surface for a sufficient time to solubilize intake valve deposits before volatilization (col. 5, lines 11-16).
Regarding claim 39, Hanson is silent regarding the weight of the propellant is about 20% to about 60% by weight of the cleaning agent and the aerosol propellant. However, it appears that the device of Hanson would operate equally well with the claimed amount of propellant since the Hanson aerosol container and the claimed aerosol container perform the same function of removing engine deposits. Further, applicant has not disclosed that the claimed propellant weight solves any stated problem or is for any particular purpose, indicating simply that one may wish to use the claimed weight (par. 0033). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a weight of the 
Regarding claim 40, Hanson discloses the claimed invention except for the method comprising positioning the distal end of the delivery conduit in the air intake of the vehicle beyond an airflow sensor prior to dispensing the cleaning agent. However, since one of ordinary skill in the art would have understood that such sensors are sensitive, there would have been a strong motivation to take care not to damage the sensor during the cleaning process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the distal end of the delivery conduit in the air intake of the vehicle beyond an airflow sensor prior to dispensing the cleaning agent in order to avoid damaging the sensor.
Claims 27, 28, 31, 35, 36, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. in view of Ahmadi et al. (20030158061).
Regarding claim 27, Hanson DIFFERS in that it does not disclose the propellant is selected from the group consisting of a compressed gas propellant, a soluble gas propellant, and a liquefied gas propellant. Attention, however, is directed to the Ahmadi reference, which discloses a propellant selected from the group consisting of a compressed gas propellant, a soluble gas propellant, and a liquefied gas propellant (par. 0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hanson reference in view of the teachings of the Ahmadi reference by employing a propellant selected from the 
Regarding claim 28, Hanson DIFFERS in that it does not disclose the propellant is selected from nitrogen gas, carbon dioxide, nitric oxide, compressed air, dimethyl ethers (DMEs), hydrofluorocarbons (HFCs), hydrofluorolefins (HFOs) hydrocarbon propellants and blends thereof. Attention, however, is directed to the Ahmadi reference, which discloses a propellant selected from nitrogen gas, carbon dioxide, nitric oxide, compressed air, dimethyl ethers (DMEs), hydrofluorocarbons (HFCs), hydrofluorolefins (HFOs) hydrocarbon propellants and blends thereof (par. 0049-0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hanson reference in view of the teachings of the Ahmadi reference by employing a propellant selected from nitrogen gas, carbon dioxide, nitric oxide, compressed air, dimethyl ethers (DMEs), hydrofluorocarbons (HFCs), hydrofluorolefins (HFOs) hydrocarbon propellants and blends thereof because they are well-known types of propellants that one of ordinary skill in the art may have chosen from to perform the function of dispensing a cleaning product from a can.
Regarding claim 31, Hanson DIFFERS in that it does not disclose the detergent is present in the cleaning agent in an amount of about 50% or greater by weight of the total cleaning agent. Attention, however, is directed to the Ahmadi reference, which 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hanson reference in view of the teachings of the Ahmadi reference by employing a detergent present in the cleaning agent in an amount of about 50% or greater by weight of the total cleaning agent for the purpose of providing an effective cleaning solution for vehicle engines.
Regarding claims 35 and 36, Hanson DIFFERS in that it does not disclose the detergent comprises polyether amines, polyisobutylenes, or combinations thereof or petroleum distillates. Attention, however, is directed to the Ahmadi reference, which discloses a cleaning agent comprising petroleum distillates and polyether amine (par. 0076 and 0082).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hanson reference in view of the teachings of the Ahmadi reference by employing petroleum distillates and polyether amine for the purpose of improving the effectiveness of the cleaning agent.
Regarding claim 41, Hanson discloses a system to reduce deposits from a surface of an intake valve comprising: a delivery device (52, 54, 58, 56, and 70) comprising a reservoir (54) for holding a cleaning agent (52) having a body (54) defining an interior space and an outlet port (56) in fluid communication with the interior space of the reservoir body, a delivery conduit (70) extending a length from the reservoir body and terminating in a distal end (74) having a single outlet and having a proximal end (72) that is in fluid communication with the outlet port; and an actuator (58) having an 
Hanson DIFFERS in that it does not disclose a single dose or petroleum distillates. Attention, however, is directed to the Ahmadi reference, which discloses a cleaning agent comprising petroleum distillates (par. 0076).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hanson reference in view of the teachings of the Ahmadi reference by employing petroleum distillates for the purpose of improving the effectiveness of the cleaning agent.
In regard to the single dose, Hanson discloses that any desired amount of cleaning agent may be used (col. 9, lines 40-45) and it appears that the device of Hanson would operate equally well with the claimed reservoir size since the operation of the device is not affected by the size of the reservoir. Further, applicant has not disclosed that the claimed reservoir size solves any stated problem or is for any particular purpose, indicating simply that a single dose reservoir is preferred (par. 0020). .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. in view of Adams et al. (5858942).
Regarding claim 29, Hanson DIFFERS in that it does not disclose the propellant is selected from a methane, an ethane, a propane, a butane, a pentane and blends thereof. Attention, however, is directed to the Adams reference, which discloses another engine cleaning system comprising a propellant that is selected from a methane, an ethane, a propane, a butane, a pentane and blends thereof (claim 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hanson reference in view of the teachings of the Adams reference by employing a propellant that is selected from a methane, an ethane, a propane, a butane, a pentane and blends thereof because they are well-known aerosol propellants that one of ordinary skill in the art could have chosen from for use in the Hanson aerosol dispensing system.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. in view of Klutz, Jr. (3130873).
Regarding claim 30, Hanson DIFFERS in that it does not disclose a housing as claimed. Attention, however, is directed to the Klutz reference, which discloses another fluid dispensing system including a reservoir that is sited in a housing (Figs. 2-5). Klutz 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hanson reference in view of the teachings of the Klutz reference by employing a housing as claimed for the purpose of storing and dispensing a variety of cleaning compositions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 26-32 and 34-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DONNELL A LONG/Primary Examiner, Art Unit 3754